Exhibit 10.3
 

 
Confidential






















THE EXCLUSIVE SERVICE AGREEMENT


AMONG


DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO., LTD.


CAIQIN WANG


HONGWEI SUN


DALIAN MODERN TRANSIT MEDIA CO., LTD


DALIAN CHENGSHU TECHNOLOGY CO.,LTD


DALIAN VASTITUDE MEDIA GROUP CO., LTD.


AND


THE COMPANIES LISTED IN APPENDIX I














NOVEMBER 6, 2009



 
 

--------------------------------------------------------------------------------

 

              THE EXCLUSIVE SERVICE AGREEMENT
 
 
THIS EXCLUSIVE SERVICE AGREEMENT (this “AGREEMENT”) is entered into as of
NOVEMBER 6, 2009 in Dalian, the People’s Republic of China (“CHINA” or “PRC”) by
and among the following five Parties:


(1)  DALIAN GUO-HENG MANAGEMENT & CONSULTATION CO.,LTD.( "GUO-HENG"), a company
of limited liabilities incorporated under the laws of China, with its legal
address at Villa No.20, ShaBao Village ChangXingDao Street Office, Dalian city,
Dalian City, Liaoning;


(2)  DALIAN VASTITUDE MEDIA GROUP CO.,LTD.（“V-Media”）, a company of limited
liabilities incorporated under the laws of China, with its legal address at
No.68 Building, Renmin Road Zhongshan District Dalian City, Liaoning; and
 
(3)   SUBSIDIARIES  listed in Appendix 1 hereof (the “V-Media Subsidiaries”).

(4)   CAIQIN WANG (Shareholder of Dlian Vasitude Engineering & Design Co.,Ltd)


(5)   HONGWEI SUN (Shareholder of Dlian Vasitude Engineering & Design Co.,Ltd)
 
(6)   DALIAN MODERN TRANSIT MEDIA CO., LTD (Shareholder of Dalian Vastitude &
Modern Co.,Ltd)


(7)   DALIAN CHENGSHU TECHNOLOGY CO.,LTD (Shareholer of Dalian Vastitude Network
Technology Co.,Ltd)
 
 (In this Agreement, Guo-Heng, Caiqin Wang, Hongwei Sun, Dalian Modern Transit
Media Co., Ltd, Dalian Chengshu Technology Co.,Ltd, V-Media and V-Media
Subsidiaries shall hereinafter be referred to as a “PARTY” individually, and
collectively “PARTIES”.)


WHEREAS:
 
(1)   Guo-Heng is a management and consultation company, which owns a series of
managing and consulting services applicable to advertisement business.
 
(2)   As a company specialized in outdoor advertising business, V-Media owns
advertisement fronts and has already been granted necessary licenses therefore.
 
(3)   As advertisement companies established in various locations in China,
V-Media Subsidiaries own outdoor advertisement fronts, and are entitled to
carrying on advertising business in their respective local places.

2

 
 

--------------------------------------------------------------------------------

 

(4)   In order to give Guo-Heng the actual control of V-Media and V-Media
Subsidiaries, V-Media and V-Media Subsidiaries intends to irrevocable entrust to
Guo-Heng the right of management and operation of V-Media and V-Media
Subsidiaries and the responsibilities and authorities of their shareholders and
directors of -Media and V-Media Subsidiaries.


(5)   Guo-Heng agrees to accept the entrustment of V-Media and V-Media
Subsidiaries, and to exercise the right of management and operation of V-Media
and V-Media Subsidiaries and the responsibilities and authorities of their
shareholders and board of directors of -Media and V-Media Subsidiaries.


NOW, THEREFORE, after friendly consultations among them, the Parties hereby
agree as follows:


ARTICLE 1 – DEFINITION
 
1.1  Unless to be otherwise interpreted by the terms or in the context herein,
the following terms in this Agreement shall be interpreted to have the following
meanings:


“SERVICE FEES” means the provision of management and consultation services
charged by Guo-Heng hereunder.


“ADVERTISEMENT PUBLISHER” means V-Media and/or the V-Media Subsidiaries.


1.2   References in this Agreement to any laws and regulations (the “LAWS”)
shall include reference (1) at the same time to the amendments, changes,
supplements and reformulations of such Laws, whether or not the effectiveness of
the same is prior to or after the execution of this Agreement; and (2) at the
same time to other decisions, notices and rules formulated or becoming effective
according to such Laws.




1.3   Unless otherwise specified in the context of this Agreement, the Article,
sub-article, section or paragraph mentioned herein shall refer to the
corresponding content in this Agreement accordingly.


ARTICLE 2 - LICENSES AND SERVICES BY GUO-HENG
 
2.1   V-Media and V-Media Subsidiaries agree to irrevocably entrust the right of
management and operation of V-Media and V-Media Subsidiaries and the
responsibilities and authorities of their shareholders and board of directors to
Guo-Heng in accordance with the terms and conditions of this Agreement. Guo-Heng
agrees to exercise the aforesaid rights and responsibilities in accordance with
the terms and conditions of this Agreement. 
 
2.2    The said entrustment is irrevocable and shall not be withdrawn, unless
the Agreement is terminated pursuant to written agreement of both parties.
 
3

 
 

--------------------------------------------------------------------------------

 

2.3   The purpose of the entrusted operation is that Guo-Heng shall be in charge
of the normal business operations of V-Media and V-Media Subsidiaries and
perform the responsibilities and rights of V-Media and V-Media Subsidiaries’s
investors and directors. During the term of the entrusted operation, Guo-Heng,
as the entrusted manager, shall provide full management to V-Media and V-Media
Subsidiaries’s operations.


2.4   The contents of the entrusted operation shall include but not be limited
to the following:


1)  
Guo-Heng shall be in charge of all aspects of V-Media and V-Media Subsidiaries’s
operations; nominate and replace the members of V-Media and V-Media
Subsidiaries’s board of directors, and engage V-Media and V-Media Subsidiaries’s
management staff and decide their compensation.



2)  
Guo-Heng shall manage and control all the funds of V-Media and V-Media
Subsidiaries. The accounts of V-Media and V-Media Subsidiaries shall be managed
solely by Guo-Heng. The seals and signatures for such account shall be the seals
and signatures of the personnel appointed and confirmed by Guo-Heng. All the
cash of V-Media and V-Media Subsidiaries shall be kept in this entrusted account
and shall be handled through this account, including but not limited to receipt
of all V-Media and V-Media Subsidiaries’ business income, current working
capital, recovered account receivables, and the payment of all account payables
and operation expenses, employee salaries and asset purchases.



3)  
All the matters of V-Media and V-Media Subsidiaries, including but not limited
to internal financial management, day-to-day operation, external contact
execution and performance, tax filing and payment, change of rights and
personnel, shall be controlled and managed by Guo-Heng in all aspects.



4)  
Guo-Heng shall enjoy all the other responsibilities and rights enjoyed by
V-Media and V-Media Subsidiaries’ investors in accordance with the applicable
law and the articles of association of V-Media and V-Media Subsidiaries,
including but not limited to the following:



a.  
Deciding V-Media and V-Media Subsidiaries’ operation principles and investment
plan;

b.  
Nominating the members of the board of directors;

c.  
Discussing and approving the report of the executive officers;

d.  
Discussing and approving the annual financial budget and settlement plan;

e.  
Discussing and approving the profit distribution plan and the loss compensation
plan;

f.  
Resolving on the increase or decrease of the registered capital;

g.  
Resolving on the issuance of the corporate bond;

h.  
Resolving on the matters including merger, division, change of corporate form,
dissolution and liquidation of the company;

i.  
Amending the articles of association;

 
4

 
 
 

--------------------------------------------------------------------------------

 

j.  
Other responsibilities and rights provided by V-Media and V-Media Subsidiaries’
articles of association.



5)  
Guo-Heng enjoys all the other responsibilities and rights enjoyed by V-Media and
V-Media Subsidiaries’ board of directors and executive officers in accordance
with the applicable law and the articles of association of V-Media and V-Media
Subsidiaries, including but not limited to the following:



a.  
Executing the resolution of the investors;

b.  
Deciding the company’s operation plan and investment scheme;

c.  
Composing the annual financial budget and settlement plan;

d.  
Formulating the profit distribution plan and the loss compensation plan;

e.  
Formulating the plans regarding to the increase or decrease of the registered
capital and the issuance of the corporate bond;

f.  
Formulating the plans regarding to the matters including merger, division,
change of corporate form and dissolution of the company;

g.  
Deciding on the establishment of the internal management structure of the
company;

h.  
Formulating the basic rules and regulations of the company;

i.  
Representing the company to sign relative documents;

j.  
Other responsibilities and rights provided by V-Media and V-Media Subsidiaries’
articles of association.



2.6   Except those the ownership of which belongs to V-Media and V-Media
Subsidiaries, all other Advertisement Machines refitted or provided by Guo-Heng
hereunder shall belong, in terms of ownership, to Guo-Heng, while V-Media and
V-Media Subsidiaries shall only have the right to use the same during the valid
term of this Agreement.


ARTICLE 3 SERVICE FEES
 
3.1    The Service Fees to be charged by Guo-Heng for its provision of services
hereunder shall be as follows:
 
(1)    Service Fees to be paid by the Advertisement Publishers shall equal to
100% of the residual return of the Advertisement Publishers which can be waived
by Guo-Heng from time to time in its sole discretion.


(2)    The amount of Service Fees agreed in (1) above shall be shared among the
Advertisement Publishers pro rata on a monthly basis according to their actual
incomes from main business in the current month.


3.2    Upon written agreement between Guo-Heng and the Advertisement Publishers,
the fees agreed in Article 3.1 or their calculation percentage may be adjusted
according to the circumstances in the actual performance, with particulars
thereof to be stipulated in separate supplementary agreements to be entered into
between the two Parties as an appendix hereto.
 
5

 
 

--------------------------------------------------------------------------------

 

3.3  The Advertisement Publishers shall, in accordance with this Article 3, pay
promptly the amounts due and payable to Guo-Heng to the bank account designated
by Guo-Heng. In case that Guo-Heng is to change its bank account, Guo-Heng shall
notify the Advertisement Publishers thereof in writing seven (7) working days in
advance.


ARTICLE 4 – EXCLUSIVITY


4.1  Without the prior consent in writing by Guo-Heng, none of the Advertisement
Publishers may accept any management and consulting services from any other
third parties.


4.2  Guo-Heng shall no longer provide any other advertisement companies at the
local places of the Advertisement Publishers with management and consulting
services similar to those hereunder. However, this Article does not restrict
Guo-Heng from providing such similar services to advertisement publishers in
other cities. Such new advertisement publishers may, through signing
Acknowledgement Letter in the form of Appendix 2 hereof, become a party of this
Agreement, to enjoy the same rights of the other Advertisement Publishers and to
assume the same obligations of the other Advertisement Publishers; provided that
such new advertisement publishers shall perform, starting from the date of
execution of the Acknowledgement Letter, the payment obligations hereunder of
the Exclusive Service Fees. As the rights and obligations of the Advertisement
Publishers hereunder are severable and independent from each other’s, such new
advertisement publishers will not, by their joining in this Agreement, affect in
any way the rights and obligations of the existing Advertisement Publishers,
with the joining-in of such new advertisement publishers only subject to the
confirmation thereof by Guo-Heng in signing an agreement among them. The
Advertisement Publishers agree hereby irrevocably and unconditionally to such
joining-in, and confirm further that any issue concerning the joining-in of new
advertisement publishers for business cooperation hereunder will not be subject
to the agreement of the existing Advertisement Publishers.


ARTICLE 5 - INTELLECTUAL PROPERTY


5.1   The rights of intellectual property concerning the work product created
during the process of services provision by Guo-Heng hereunder shall belong to
Guo-Heng.
 
 
5.2  During the valid term of this Agreement, if Guo-Heng develops any new
technology that may be used in the daily advertisement business or management of
the Advertisement Publishers, or provides the Advertisement Publishers with
other services not included herein at their request, the Parties agree to
cooperate with each other thereon in the way, in priority, agreed herein or in
the way most similar to that agreed herein, with necessary adjustments to be
made to the  Service Fee payment percentage agreed in Article 3.


ARTICLE 6 – CONFIDENTIALITY

 
6.1   No matter if this Agreement is terminated or not, the Parties shall be
obliged to keep in strict confidence the commercial secret, proprietary
information and customer information in relation to other Parties and any other
non-open information of other Parties which they may become aware of as the
result of their performance hereof (collectively, “CONFIDENTIAL INFORMATION”).
 
6

 
 

--------------------------------------------------------------------------------

 



Unless with prior consent of such other Parties in writing or required to
disclose to parties other than Parties hereof according to relevant laws,
regulations or listing rules, no Party shall disclose the Confidential
Information or any part thereof to any parties other than Parties hereof; unless
for the purpose of performance hereof, no Party shall use directly or indirectly
the Confidential Information or any part thereof for any other purposes, or it
shall bear the default liability and indemnify the losses.


6.2    Upon termination of this Agreement, the Parties shall, upon demand by
other Parties providing the Confidential Information, return, destroy or
otherwise dispose of all the documents, materials or software containing the
Confidential Information and suspend using such Confidential Information.


6.3    Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.


ARTICLE 7 - UNDERTAKINGS AND GUARANTEES

 
Guo-Heng, V-Media and V-Media Subsidiaries hereby undertake and guarantee for
each of its own that:


7.1   it is a company of limited liabilities duly registered and legally
existing under the PRC laws with independent legal person status, and with full
and independent status and legal capacity to execute, deliver and perform this
Agreement, and may act independently as a subject of actions;


7.2   its has full internal power and authority within its company to execute
and deliver this Agreement and all the other documents to be entered into by it
in relation to the transaction referred to herein, and it has the full power and
authority to complete the transaction referred to herein.  This Agreement shall
be executed and delivered by it legally and properly, and constitutes the legal
and binding obligations on it and is enforceable on it in accordance with its
terms and conditions;


7.3    it has all business licenses necessary for its business operations as of
the effective date of this Agreement, has full rights and qualifications to
engage in its currently engaged businesses, may perform its obligations
hereunder, and will maintain, during the valid term of this Agreement, the
validity of all its such business licenses; and


7.4    it shall inform promptly the other Parties of any litigations it is
involved in and other disadvantageous circumstances that may affect the
performance hereof, and shall endeavor at its best efforts to prevent the
deterioration of losses caused by such litigations or other disadvantageous
circumstances.



7

 
 

--------------------------------------------------------------------------------

 

ARTICLE 8 - AGREEMENT TERM
 
8.1    The Parties hereby confirm that, once this Agreement is formally executed
by the Parties, this Agreement shall be retrospectively effective as far as the
date NOVEMBER 6, 2009; unless terminated earlier by the Parties in writing, this
Agreement shall be valid for a term of ten (10) years starting from the date
NOVEMBER 6, 2009.


Notwithstanding the provision in the preceding sentence, as the rights and
obligations of each of the Advertisement Publishers hereunder are separate and
independent from each other, upon agreement in writing by Guo-Heng, this
Agreement may be terminated only in relation to any one of the Advertisement
Publishers, with such termination not subject to the agreement of the other
Advertisement Publishers.


8.2   The Parties hereby confirm that, from the year 2011 onward, the amount of
the  Service Fees shall be negotiated on January 1 each year, with any
adjustment thereto (if any) to be made in writing as an appendix hereto.


8.3 Upon termination of this Agreement, each Party shall continue to abide by
its obligations under Articles 3 and 6 hereunder.


ARTICLE 9 – NOTICE
 
9.1     Any notice, request, demand and other correspondences made as required
by or in accordance with this Agreement shall be made in writing and delivered
to the relevant Party.


9.2     The abovementioned notice or other correspondences shall be deemed to
have been delivered when it is transmitted if transmitted by facsimile or telex;
it shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.


ARTICLE 10 - DEFAULT LIABILITY
 
10.1    The Parties agree and confirm that, if any Party (the “DEFAULTING
PARTY”) breaches substantially any of the agreements made under this Agreement,
or fails substantially to perform any of the obligations under this Agreement,
such a breach shall constitute a default under this Agreement (a “DEFAULT”),
then the non-defaulting Party whose interest is damaged thereby shall have the
right to require the Defaulting Party to rectify such Default or take remedial
measures within a reasonable period. If the Defaulting Party fails to rectify
such Default or take remedial measures within such reasonable period or within
ten (10) days of the non-defaulting Party notifying the Defaulting Party in
writing and requiring it to rectify the Default, then the non-defaulting Party
shall have the right, at its own discretion, to (1) terminate this Agreement and
require the Defaulting Party to indemnify it fully for the damage; or (2) demand
the enforcement of the Defaulting Party’s obligations hereunder and require the
Defaulting Party to indemnify it fully for the damage.


10.2    The Parties agree that any of the following events shall be deemed to
have constituted the Default:
 
8

 
 

--------------------------------------------------------------------------------

 

（1）Any of V-Media, V-Media Subsidiaries or their respective shareholders
breaches any provisions of the Entrustment Agreement on Shareholder’s Voting
Rights PROXY AGREEMENT entered into by it with GUO-HENG;


（2）any of V-Media, V-Media Subsidiaries or their respective shareholders
breaches any provisions of other Agreements entered into by it with Guo-Heng on
NOVEMBER 6, 2009.
 
 
10.3  The Parties agree and confirm that under no circumstances shall V-Media
and V-Media Subsidiaries be able to demand termination of this Agreement for
whatever reason, unless the Laws or this Agreement provides for otherwise.


10.4  Notwithstanding any other provisions herein, the validity of this Article
10 shall not be affected by the suspension or termination of this Agreement.


ARTICLE 11 - FORCE MAJEURE
 
 
In the event of earthquake, typhoon, flood, fire, war, computer virus, loophole
in the design of tooling software, internet system encountering hacker’s
invasion, change of policies or laws, and other unforeseeable or unpreventable
or unavoidable event of force majeure, which directly prevents a Party from
performing this Agreement or performing the same on the agreed condition, the
Party encountering such a force majeure event shall forthwith issue a notice by
a facsimile and, within thirty (30) days, present the documents proving the
details of such force majeure event and the reasons for which this Agreement is
unable to be performed or is required to be postponed in its performance, and
such proving documents shall be issued by the notaries office of the area where
such force majeure event takes place. The Parties shall consult each other and
decide whether this Agreement shall be waived in part or postponed in its
performance with regard to the extent of impact of such force majeure event on
the performance of this Agreement. No Party shall be liable to compensate for
the economic losses brought to the other Parties by the force majeure event.


ARTICLE 12 – MISCELLANEOUS
 
 
12.1   This Agreement shall be prepared in the Chinese language in seven (7)
original copies, with each involved Party holding one (1) copy hereof.


12.2   The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to the PRC Laws.


12.3   Any disputes arising hereunder and in connection herewith shall be
settled through consultations among the Parties, and if the Parties cannot reach
an agreement regarding such disputes within thirty (30) days of their
occurrence, such disputes shall be submitted to China International Economic and
Trade Arbitration Commission for arbitration in Dalian in accordance with the
arbitration rules of such Commission, and the arbitration award shall be final
and binding on the Parties involved in such dispute.

9

 
 

--------------------------------------------------------------------------------

 

12.4    Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.


12.5   Any failure or delay by a Party in exercising any of its rights, powers
and remedies hereunder or in accordance with laws (the “PARTY’S RIGHTS”) shall
not lead to a waiver of such rights, and the waiver of any single or partial
exercise of the Party’s Rights shall not preclude such Party from exercising
such rights in any other way and exercising the remaining part of the Party’s
Rights.


12.6   The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.


12.7   Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.


12.8    Once executed, this Agreement shall replace any other legal documents
entered into by the relevant Parties hereof in respect of the same subject
matter hereof.


12.9    Any amendments or supplements to this Agreement shall be made in writing
and shall take effect only when properly signed by the Parties to this
Agreement.


12.10   No Party shall assign any of its rights and/or obligations hereunder to
any parties other than the Parties hereof without the prior written consent from
the other Parties.


12.11    This Agreement shall be binding on the legal successors of the Parties.


12.12    The rights and obligations of each of the V-Media Subsidiaries
hereunder are independent and severable from each other, and the performance by
any of the V-Media Subsidiaries of its obligations hereunder shall not affect
the performance by any other of the V-Media Subsidiaries of their obligations
hereunder.


12.13    Each of the Parties undertakes to declare and pay respectively
according to the Laws any taxes in relation to the transaction hereunder.


 [THE REMAINDER OF THIS PAGE IS LEFT BLANK]






10




 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS HEREOF, the Parties have caused this Exclusive Service Agreement to
be executed in Dalian as of the date first hereinabove mentioned.


DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO., LTD. (Corporate Seal)


Signed by:  //signed//
Name:
Position: Authorized Representative




DALIAN VASTITUDE MEDIA GROUP CO., LTD. (Corporate Seal)


Signed by:  //signed//
Name: 
Position: Authorized Representative




SHENYANG VASTITUDE MEDIA CO., LTD   (Company chop)
 
Name:  //signed//
Position:  Authorized Representative




TIANJIN VASTITUDE AD MEDIA CO.,LTD (Company chop)
 
Name:  //signed//
Position:  Authorized Representative




DALIAN VASTITUDE ENGINEERING & DESIGN CO., LTD (Company chop)
 
Name: //signed//
Position:  Authorized Representative




DALIAN VASTITUDE &MODERN TRANSIT MEDIA CO., LTD (Company chop)
 
Name: //signed//
Position:  Authorized Representative




DALIAN VASTITUDE NETWORK TECHNOLOGY CO., LTD (Company chop)
 
Name: //signed//
Position:  Authorized Representative




11

 
 

--------------------------------------------------------------------------------

 

Caiqin Wang (Shareholder of Dlian Vasitude Engineering & Design Co., Ltd)
 
Signature by:  //signed//


Hongwei Sun (Shareholder of Dlian Vasitude Engineering & Design Co.,Ltd)
 
Signature by:  //signed//




Dalian Modern Transit Media Co., Ltd (Shareholder of Dalian Vastitude & Modern
Co.,Ltd) (Company chop)
 
Name: //signed//
Position:  Authorized Representative


Dalian Chengshu Technology Co.,Ltd (Shareholer of Dalian Vastitude Network
Technology Co.,Ltd) (Company chop)
 
Name:  //signed//
Position:  Authorized Representative










 
 
 
12


--------------------------------------------------------------------------------




APPENDIX 1 – VASTITUDE MEDIA SUBSIDIARIES
 
 
COMPANY
NAME
 
REGISTERED
ADDRESS
 
REGISTERED CAPITAL
 
LEGAL REPRESENTATIVE
 
EQUITY
STRUCTURE
Shenyang Vastitude Media Co., Ltd
 
No.5B-2-1, No.136,Huigong Road, Shenhe District, Shenyang, Liaoning
 
RMB 3,000,000
 
Guojun Wang
 
Dalian Vastitude Media Group Co., Ltd.  100%
Tianjin Vastitude AD Media Co.,Ltd
 
 
No. 1-2-1217, Chengjijimao Centre, East-North Cross Corner of Xian Road and
Changsha Road, Heping District, Tianjing
 
RMB 1,000,000
 
Hongwen Liu
 
Dalian Vastitude Media Group Co., Ltd. 100%
Dalian Vastitude Engineering & Design Co., Ltd
 
 
No. 7, Floor 8, No.68 Renmin Road, Zhongshan District, Dalian City, Liaoning
 
RMB 3,000,000
 
Caiqin Wang
 
Dalian Vastitude Media Group Co., Ltd. 83.3%, Caiqin Wang 13.3%, Hongwei Sun
3.4%
Dalian Vastitude &Modern Transit Media Co., Ltd
 
 
No.401, Administrative Office, Huayuan Industrial Zone, Dalian, Liaoning
 
RMB 4,000,000
 
Guojun Wang
 
Dalian Vastitude Media Group Co., Ltd 70%, Dalian Modern Transit Media Co., Ltd
30%
Dalian Vastitude Network Technology Co., Ltd
 
No.1-3 Room, 22#, No.541 Huangpu Road, Dalian New Technology and Industry
Development Zone
 
RMB 1,000,000
 
Hong Zhu
 
Dalian Vastitude Media Group Co., Ltd 60%, Dalian Chengshu Technology Co.,Ltd
40%







 


13






--------------------------------------------------------------------------------






APPENDIX 2 - ACKNOWLEDGEMENT LETTER




[ ] CO., LTD. (with its registered address at [ ], the “NEW PARTY”) agrees
hereby to join in as an independent contractor the  Exclusive Service Agreement
entered into by DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO., LTD., DALIAN
VASTITUDE MEDIA GROUP CO.,LTD. and other parties thereto on [ ], 2009, as to
become one of the companies defined as “V-Media Subsidiaries” therein to carry
out cooperative issues with DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO.,
LTD., and DALIAN VASTITUDE MEDIA GROUP CO.,LTD. under that agreement. Having
signed this Acknowledgement Letter, the New Party is deemed to have made the
same undertakings and guarantees as have been made by the V-Media Subsidiaries
under the Exclusive Service Agreement, and it further agrees to perform the
obligations to be performed by the V-Media Subsidiaries under the Exclusive
Service Agreement, and recognizes the rights and obligations of all the parties
under the Exclusive Service Agreement. As for the New Party, the cooperation
under that agreement shall begin on the date upon which this Acknowledgement
Letter is executed by the New Party and DALIAN GUO-HENG MANAGEMENT AND
CONSULTATION CO., LTD.




NEW PARTY (Corporate Seal)


Signed by: ______________
Name:
 
 
 
 
 
 


 
Position: Authorized Representative








DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO., LTD. (Corporate Seal)
Signed by: ______________
Name:
Position: Authorized Representative
 
 
 
 
14


 
 

--------------------------------------------------------------------------------

 
